1 IRH LTCH Sites under construction Wells Fargo Healthcare Conference June 23-24, 2010 95 Rehabilitation Hospitals 38Outpatient Rehab Satellite Clinics 6Long-Term Acute Care Hospitals 25Hospital-Based Home Health Agencies 22,000 Employees Portfolio Largest Provider of Inpatient Rehabilitative Healthcare Services in the U.S. Exhibit 99.1 Exhibit 99.1 2 Note Regarding Forward-Looking Statements The information contained in this presentation includes certain estimates, projections and other forward-looking information that reflect our current views with respect to future events and financial performance. These estimates, projections and other forward-looking information are based on assumptions that HealthSouth believes, as of the date hereof, are reasonable.
